Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Quinghua Weng on 1/4/2021.



The application has been amended as follows: 

24. (Currently Amended) A computing device, comprising: 
a memory storing computer instructions; and 
a processor executing the computer instructions 
obtaining a first link from a sharing identifier generated by a first client, the sharing identifier being a graphic code captured by a second client without using user credentials, the first link comprising a first identification code and service type information, the first identification code being used for identifying the first client, the service type information representing a service type corresponding to a client connection server, and the second client being executed by the computing device;
extracting the first identification code and the service type information according to the first link; 
determining the client connection server according to the service type information; 
sending a connection request carrying the first identification code and a second identification code to the client connection server, the second identification code being used for identifying the second client, wherein the connection request sent by the second client to the client connection server does not include the first link; and
connecting with the first client based on a binding connection between the first client and the second client established by the client connection server according to the first identification code and the second identification code.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442